Citation Nr: 0521600	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for epididymitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis of the right foot.

4.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis of the left foot.

5.  Entitlement to an initial rating in excess of 10 percent 
for post-operative meniscectomy of the left knee.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.

7.  Entitlement to a compensable rating for sleep apnea prior 
to January 17, 2002.

8.  Entitlement to rating in excess of 50 percent for sleep 
apnea beginning January 17, 2002.

9.  Entitlement to an initial compensable rating for 
pterygium of the right eye.

10.  Entitlement to an initial rating in excess of 10 percent 
for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision, and was previously remanded 
in June 2003.  The claim concerning adjustment disorder with 
depressed mood is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have hypertension which 
has been related to service. 

2.  Since the initial grant of service connection, the 
veteran has periodically sought treatment from testicular 
pain arising from epididymitis; no infections with drainage 
have been noted and the condition has not required 
hospitalizations or "intensive" management.  

3.  Since the initial grant of service connection, plantar 
fasciitis of the right foot has been primarily manifested by 
subjective tenderness to palpation and has resulted in no 
more than moderate disability.

4.  Since the initial grant of service connection, plantar 
fasciitis of the left foot has been primarily manifested by 
subjective tenderness to palpation and has resulted in no 
more than moderate disability.

5.  Since the initial grant of service connection, the left 
knee disability has resulted in subjective complaints of 
pain, stiffness, and weakness; the knee has routinely 
displayed 0 degrees of extension and at least 109 degrees of 
flexion.

6.  Since the initial grant of service connection, the 
veteran has occasionally complained of rectal itching and 
been found to have singular external hemorrhoids and several 
small, internal hemorrhoids.  

7.   Prior to January 17, 2002, sleep apnea was manifested by 
repeated complaints of daytime sleepiness in VA outpatient 
settings; in a November 1999 letter, a VA sleep clinic 
examiner concluded that the veteran was a primary snorer and 
that snoring could cause daytime sleepiness.

8.   Since January 17, 2002, the veteran's sleep apnea has 
not been manifested by chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, nor required a 
tracheostomy. 

9.  Since the initial grant of service connection, pterygium 
of the right eye has been routinely characterized by 
corrected visual acuity of 20/20, with no loss of field 
vision.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for epididymitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for plantar fasciitis of the right foot have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2002).

4.  The criteria for an initial rating in excess of 10 
percent for plantar fasciitis of the left foot have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.31, 4.71a, Diagnostic Code 5284 (2004).

5.  The criteria for an initial rating in excess of 10 
percent for post-operative meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2004).

6.  The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.14, 
Diagnostic Code 7336 (2004).

7.  The criteria for a 30 percent rating (and no greater) for 
sleep apnea, prior to January 17, 2002, are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.97, Diagnostic Code 6847 (2004).

8.  The criteria for a rating in excess of 50 percent for 
sleep apnea, beginning January 17, 2002, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.31, 4.97, Diagnostic Code 6847 (2004).

9.  The criteria for an initial compensable rating for 
pterygium of the right eye have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.75, Diagnostic Codes 6034, 6061-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in January 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by an August 2004 supplemental statement of the case, the RO 
continued to adjudicate the veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in July 1998, a statement of the case in 
April 2000, a supplemental statement of the case in October 
2003, a Board remand in June 2003, and a development letter 
in March 2004.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process with content 
complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the course of this appeal, the RO obtained and 
reviewed numerous service, VA, and private medical records, 
as well as written statements from the veteran.  Documents 
submitted in February 2005 include a letter indicating that 
the veteran was granted disability benefits from the Social 
Security Administration (SSA) for mood disorders.  As 
detailed in the remand section below, VA must seek these 
records with respect to the claim regarding a psychiatric 
disability.  However, because no evidence presented or 
assertion made suggests that the SSA records relate to the 
veteran's other disabilities, remanding for these records is 
not required.  In short, VA has made a reasonable effort to 
obtain relevant records.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3).  

Numerous VA examinations (as well as sleep clinic studies) 
were conducted between 1998 and 2004.  The reports of these 
examinations have been obtained and are detailed below.  38 
C.F.R. § 3.159(c)(4)(iii).  The applicable duties to notify 
and assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Service connection for hypertension

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  [The veteran 
has not alleged that he aggravated (during active duty) a 
preexisting hypertensive condition, and no medical evidence 
has been submitted which reaches such a conclusion.  Thus, 
service connection on that basis is not warranted.  38 C.F.R. 
§ 3.306.]

A veteran also may be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

Although service medical records do not reflect any specific 
diagnoses of hypertension, the veteran did occasionally have 
elevated blood pressure readings: 140/90, 142/96, and 142/106 
(in April 1986); 140/86 (in August 1995); 142/88 (November 
1995); and 146/87 (in August 1996).

At a May 1998 VA examination, he denied ever having been 
treated for "hypertension" in service per se, but he did 
recount how he had occasionally been seen for blood pressure 
recordings.  On VA examination that day, three blood pressure 
readings were taken, the highest reading being 134/80.  
Subsequently, blood pressure readings (120/62, 142/71, and 
139/78) were taken on three consecutive days in May 1998.  
The veteran was not diagnosed as having hypertension.

Numerous post-service treatment records have been associated 
with the claims file.  None of them, however, include any 
diagnosis of hypertension.  Entitlement to service-connected 
benefits is limited to cases where there is a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To the extent the veteran himself has contended that 
he currently has hypertension, the Board notes that as a 
layman, he has no competence to give such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the weight of the credible evidence fails to 
demonstrate the existence of any diagnosed hypertension in 
service, within a year after discharge, or even currently.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Higher ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code. This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a noncompensable percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
will thus consider entitlement to "staged ratings."

A.  Epididymitis

Chronic epididymo-orchitis is rated as urinary tract 
infections.  A 10 percent rating is assigned for urinary 
tract infections with long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating is assigned for 
urinary tract infections with recurrent symptomatic infection 
requiring drainage, frequent hospitalization (greater than 
two times per year), and/or requiring continuous intensive 
management.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7525.  The veteran currently has a 10 percent rating.  

A May 1998 ultrasound of the scrotum revealed right chronic 
epididymitis and right reactive hydrocele.  At a June 1998 
examination, the veteran complained of increased urinary 
volume and frequency.  He was assessed as having polyuria and 
prescribed medication.  He continued to complain of frequent 
urination at outpatient visits in October 1998 and June 1999.

In a July 1999 statement, the veteran wrote that he sometimes 
had to use the bathroom five and six times at night and 
during the day.  He reportedly had constant groin pain and 
was unable to lift medium weights without pain.  At a 
November 1999 VA outpatient visit, he complained of 
testicular discomfort.  Examination revealed some tenderness 
in the right inguinal canal but was otherwise normal.  

In an April 2000 statement, the veteran wrote that he seemed 
to have chronic left testicular pain within hours of lifting 
five to ten pounds and even sometimes without lifting 
anything.  When this occurred, walking was very difficult and 
he was unable to bend to touch below his knees.  

At an April 2002 outpatient visit, the veteran complained of 
increased testicular pain and said that he was unable to lift 
or pick up anything.  Examination revealed that his testicles 
were descended bilaterally, without swelling or redness.  He 
was prescribed medication and advised to keep his scrotum 
elevated. 

At an October 2003 VA examination, the veteran reported 
having longstanding bilateral testicular pain (usually 
greater on the left).  He said he had pain approximately two 
to three times per week (although he was pain free at this 
examination).  The pain would get to the point that he was 
unable to wear underwear or touch his scrotum.  He reported 
that heavy lifting usually brought on the pain but sometimes 
nothing in particular caused it.  He reported that little 
could be done for the pain, which eventually self resolved.  
Examination revealed distended testicles, normal in size and 
consistency.  Two small pinpoint areas of hardness were 
consistent with calcified appendix testis, but no masses were 
palpated and the epididymis was soft and sized normally.  The 
VA examiner noted that the veteran, by report, appeared to 
continuously suffer from epididymis, but also noted that he 
was not sure how compliant the veteran had been with his 
treatment.   

Although the veteran has periodically complained of, and 
sought treatment for, testicular pain (greater on the left), 
the record simply does not reflect that his epididymitis has 
required hospitalization or resulted in symptomatic 
infections requiring drainage.  While he has been prescribed 
medications for this condition, it is unclear how compliant 
he has been with his treatment.  In any case, his condition 
has hardly required management which could be accurately 
characterized as "intensive."  Therefore, the preponderance 
of the evidence reflects that a rating in excess of 10 
percent is not warranted for epididymitis, since the initial 
grant of service connection.  38 U.S.C.A. § 5107.  

B.  Plantar fasciitis of the right foot and left foot

The RO has assigned initial, separate, 10 percent ratings for 
plantar fasciitis of the right and left feet under Diagnostic 
Code 5284 (foot injuries, other).  Under this criteria, foot 
injuries warrant a 10 percent rating if moderate, a 20 
percent rating if moderately severe, and a 30 percent rating 
if severe. Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.    

In September 1996 the veteran sought treatment for chronic 
heel pain (left greater than right).   He described "sharp" 
and "stinging" pain which began with prolonged standing 
(greater than five minutes) and then was aggravated by 
walking.  He also complained of tingling localized to the 
heel.  Examination of the left foot revealed no swelling, 
erythema, or warmth, although it was tender to palpation.  

At a May 1998 VA examination, the VA physician found no 
deformity of the feet, callus formation, pes planus, or pes 
cavus.  The veteran favored neither foot on ambulation.  No 
acute inflammation, increased warmth, or hyperemia was found, 
and the examiner elicited  no tenderness on palpating the 
plantar fascia.      

In a July 1999 written statement, the veteran asserted that a 
primary care physician had told him that this problem would 
never be cured.  The veteran apparently was afraid to be 
faced with the everyday challenge of having to stand on his 
feet even for a minimum of five minutes.  He was somewhat 
comforted by not having to wear combat boots, but the pain 
reportedly remained even if he wore soft tennis shoes laced 
with heel liners.  Exercise which placed pressure on his feet 
(such as using a tread mill) was uncomfortable.  

The veteran sought VA outpatient treatment for heel pain 
(left greater than right) at a podiatry clinic in October 
1999 and January 2000.  At the October 1999 visit, palpation 
of the left heel caused pain.  At the January 2000 visit, he 
reported that he had had a cortisone injection in the left 
heel one month before.  While this apparently helped a 
little, his foot still hurt after long periods of standing.  
Examination revealed mild pain on palpation of the left heel 
and calluses on the posterior of the right heel.  Between 
January and March of 2000, he was fitted with custom molds 
for his feet.  

In an April 2000 statement, the veteran said his heels had 
not improved (although the right heel was not as symptomatic 
as the left).  The left heel constantly troubled him, even if 
he sat down and massaged it.  After lying down, he felt as if 
his heel had a ball in its middle.  This sensation lasted 
until he walked about 20 steps.  He said he had received 
hydrocortisone shots in his feet but this did not help.  In a 
June 2000 statement, he wrote that he needed more injections 
to ease the foot pain.  

The veteran sought VA outpatient treatment for left heel pain 
in June 2000.  He reported that his first step in the morning 
was painful and that orthotics only helped about 50 percent.  
Examination revealed pain on palpation of the left heel and 
he received an injection.  He again complained (in September 
2000) of continued pain in his left heel.  He said the last 
injection had worn off.  He was using cork-and-leather arch 
supports which felt tight in his work shoes (he worked as a 
security guard).  Flip-flop sandals apparently helped.  
Examination revealed pain on palpation of the left heel.  He 
complained of painful heels in January 2003, but refused an 
injection.  He was fitted for a Velcro insert in April 2003.  

In a July 2003 statement, the veteran described his feet as 
his most "troubled impairments."  He said he had limited 
walking and standing abilities and that he had to wear beach 
walkers with socks most of the time.  This embarrassed him 
but was one of the only ways to relieve his symptoms.  He 
complained of bad burning sensations and pain even while 
sitting down with his feet on the floor.  The pain was not 
limited to just standing and walking.  He was given 
prosthetics for his feet and a special orthopedic shoe, but 
neither cured the condition or aided him much.  The veteran's 
left heel had been injected but this did not stop the pain or 
cure the problem.

At a November 2003 VA examination, the veteran claimed that 
he could not stand over five minutes without severe, terrible 
pain all over his feet.  The only shoe that he felt he could 
wear with any comfort was a flat rubber shower slipper, with 
socks.  The pain was from the toes to the ankles in a 
stocking pattern.  He reported having "terrible pain" 
regardless of what he did.  On examination, sensation was 
"protected" and muscle strength was 3+.  Structure was 
objectively well within normal limits.  Range of motion was 
full, normal, and unrestricted from toes to ankle.  However, 
any time the veteran's foot was touched, he would jump due to 
subjective tenderness.  An x-ray revealed no fractures or 
heel spurs.  The VA physician concluded that the veteran had 
normal feet and that he could not explained the reported 
pain.  After reviewing the claims file in February 2004, the 
VA examiner noted in an addendum that the veteran's symptoms 
did not come close to those of a patient with plantar 
fasciitis. 

In a July 2004 statement, the veteran wrote that he had been 
given numerous hydrocortisone shots and prosthetic shoes due 
to plantar fasciitis.  He suggested that the VA examination 
was not thorough as it did not focus on his heels.

The veteran clearly has had some heel pain, for which he 
occasionally seeks VA treatment for shots and orthopedic 
inserts (and for which he is receiving a 10 percent rating 
for each foot).  However, the VA examination reports of May 
1998, November 2003, and February 2004 indicate that his 
plantar fasciitis seems to primarily manifested by a 
subjective tenderness to palpation.  In any case, the 
examination reports suggest that the disabilities of either 
foot are not more than moderate in severity, and have not 
been so since the initial grant of service connection.  
Therefore, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted for either 
foot under Diagnostic Code 5284, since the initial grant of 
service connection.  38 U.S.C.A. § 5107.  
      
C.  Post-operative meniscectomy of the left knee

The veteran underwent a left meniscectomy while on active 
duty in September 1996.  The RO assigned an initial 10 
percent rating for post-operative meniscectomy of the left 
knee under Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage).  A 10 percent rating in the maximum 
available under this criteria.  

The Board has considered other relevant criteria relating to 
the knee.  Although a 20 percent rating is available under 
Diagnostic Code 5258 for symptoms of dislocated semilunar 
cartilage, the veteran's knee condition involves the removal 
of semilunar cartilage, so evaluation under Diagnostic Code 
5259 in more appropriate in this regard.  

A 20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   Yet the veteran has never complained 
of knee instability or subluxation per se, and he was 
specifically noted to have had good patellar tracking at VA 
outpatient visits in May 1999 and July 2001.  During a March 
2002 VA outpatient visit, he did not complain of anterior 
knee pain when the examiner reproduced subluxation of the 
patella.  At an October 2003 VA examination, there was no 
subluxation or ligament laxity.  In short, the clinical 
picture includes no evidence of moderate recurrent 
subluxation or lateral instability.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Yet on 
numerous examinations, the veteran's left knee has not 
appeared ankylosed and he has (as detailed below) displayed 
an ability to flex and extend.  A 30 percent rating is not 
warranted under Diagnostic Code 5256. 

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under Diagnostic Code 5262 (which has 
ratings ranging from 10 to 40 percent) is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5262.  

Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5260.  Yet in clinical settings, the left 
knee has displayed flexion to 135 degrees (May 1998 VA 
examination and a March 2002 VA outpatient visit), to 109 
degrees (June 1999 VA outpatient visit), and to 120 degrees 
(October 2003 VA examination).  During the course of this 
appeal, then, he has displayed flexion to no less than 109 
degrees, which itself is not even compensable under 
Diagnostic Code 5260.  

Full knee extension is to 0 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5261, a 20 percent rating is 
warranted for limitation of extension to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  In clinical and 
examination settings, the left knee has consistently been 
noted to have extension to 0 degrees.  Obviously, even a 
compensable rating under Diagnostic Code 5261 is not 
warranted.  

Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  While x-rays 
taken in October 2003 and March 2003 found degenerative 
arthritis of the veteran's left knee, this has not been 
determined to be part of his service-connected disability, so 
the rating criteria pertaining to arthritis will not be 
considered.  (In any event, arthritis is primarily evaluated 
on the basis of limitation of motion of the effected joint.  
As indicated above, the veteran is not shown to have limited 
range of motion to a compensable degree.) 

The veteran has never complained of or been found to have 
scarring symptoms with respect to his meniscectomy, so 
evaluation under the rating criteria pertaining to skin 
disabilities is not appropriate.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

At a May 1998 VA examination, the veteran complained of 
periodic pain and discomfort in both knees.  Examination 
revealed no functional limitation on range of motion due to 
pain.  At a May 1999 VA outpatient visit, he complained of 
left knee pain.  Examination revealed patellofemoral pain and 
a weak vastus medialis oblique.  

A June 1999 VA outpatient entry indicates that the veteran 
presented to a rehabilitation department to receive a home 
exercise program secondary to left patellofemoral syndrome.  
He complained of a six-month history of popping, pain, and 
stiffness.  He said he limped at times and that he no longer 
could play basketball.  He said his knee throbbed 
occasionally.  On examination, strength was 4+/5.  Slight 
medial side tightness during lateral movement of the left 
patella (as compared to the right) was noted.  The "fat 
pad" on the left was larger than the right possibly due to 
swelling.  The veteran was advised as to a home exercise 
program. 

In a July 1999 written statement, the veteran said that his 
left knee was much worse.  He was told that he would need 
another surgical procedure done on it.  He said he was unable 
to do adequate exercises without it becoming swelled and 
aching.  This kept him from playing his favorite sports and 
also being able to just jog and get sufficient exercise to be 
able to keep his weight down.  

At a February 2000 VA outpatient visit, the veteran 
complained of intermittent pain and swelling of the left 
knee.  He was given Tylenol for pain.  In an April 2000 
written statement, the veteran wrote that his left knee 
buckled and swelled occasionally.  He was unable to bend it 
at times and was unable to perform certain exercises.  
Usually when he got up from lying down he would hobble for 
awhile.  He was currently taking Tylenol for inflammation.  
In a June 2000 written statement, the veteran wrote that his 
left knee still pained him and that he always had to limp 
after sitting or lying down for 30 minutes or more.  

The veteran sought outpatient treatment for left knee pain in 
March 2001.  Examination was normal except for slight 
tenderness in the medial joint.  He again sought treatment 
for left knee pain in April 2001.  Examination revealed 
slight tenderness in the lower part of the patella.  At a 
July 2001 outpatient visit, he complained of left knee 
locking and pain.  He said he occasionally had difficulty 
getting his knee straightened after getting up and walking.  
There was no swelling that he could see but he said he could 
not do athletics because of pain.  Examination revealed no 
swelling and all ligaments were intact.  Mild tenderness was 
noted on the medial joint line.  There was slight discomfort 
when manipulating the patella, which otherwise tracked well.

During a March 2002 VA outpatient visit, the veteran 
continued to complain of knee pain which was reportedly 
exacerbated if he tried to pivot on his left knee.  He stated 
that he had swelling at times but no real locking, although 
he had times when he was sitting still and went to straighten 
his knee, it would "kind of . . . pop."  This, according to 
the examiner, suggested patellar difficulty.  On examination, 
the left knee was a mirror image of the right with no 
swelling, redness, or effusion.  All ligaments were intact.  
There was tenderness in the inferior pole of the patella and 
anterior medial joint line.  Manipulation of the patella was 
not tender except that a push on the inferior pole of the 
patella gave the veteran pain.  He walked normally. 

At an October 2003 VA examination, the veteran said he was 
bothered daily with left knee pain.  He said that the knee 
would occasionally swell.  On examination, the knee was not 
deformed but there was mild tenderness with application of 
pressure over the medial malleolus.  Pain began at 110 
degrees of flexion.  

During another March 2002 VA outpatient visit, the veteran 
continued to complain of anterior knee pain.  The patella was 
not hypermobile but it might retract a little bit laterally.  
He did not complain of anterior knee pain when the examiner 
reproduced subluxation of the patella.  

Although the veteran has routinely reported left knee pain, 
stiffness, and weakness, he has (as detailed above) 
consistently been able to flex his right knee to at least 109 
degrees and extend the knee to 0 degrees.  This is far above 
the level for even noncompensable ratings under Diagnostic 
Codes 5260 and 5261.  Moreover, he regularly appears 
ambulatory in clinical settings.  Thus, the Board finds the 
ratings assigned for his left knee symptoms more than 
adequately compensates any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination.  

In summary, the preponderance of the evidence does not 
reflect that an initial rating in excess of 10 percent for 
post-operative meniscectomy of the left knee is warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b).

D.  Hemorrhoids

External or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences warrant a 10 percent rating.  
Persistent bleeding with secondary anemia or hemorrhoids with 
fissures warrant a 20 percent rating.   38 C.F.R. § 4.114, 
Diagnostic Code 7336.

At a May 1998 VA examination, the veteran reported that 
hemorrhoids had bothered him over the years, with itching and 
occasional bleeding after a bowel movement.  He denied having 
undergone any surgery and was unaware of having any anal 
fissures. 

He sought VA outpatient treatment for rectal itching in July 
1999, although no specific findings of hemorrhoids were made.  
In a July 1999 statement, he wrote that he had seen VA 
physicians "constantly" for hemorrhoid symptoms.  They 
apparently had given him medicine but the discomfort 
remained.  He continued to complain of "constant" 
hemorrhoids in a June 2000 written statement.  He sought VA 
outpatient treatment in June 2003 for rectal irritation and 
trace stool blood.  Examination revealed a skin tag at 12 
o'clock and some perirectal irritation.  The impression was 
possible hemorrhoids.

At an October 2003 VA examination, he reported a 15-year 
history of hemorrhoids.  He complained of occasional blood 
streaking on toilet tissue especially if constipated.  He 
also noted some periodic rectal itching and said he used 
hydrocortisone cream.  He had not had a hemorrhoidectomy but 
apparently had undergone sigmoidoscope examinations.  He did 
not complain of abdominal pain, vomiting, or diarrhea.  
Examination revealed an external hemorrhoid at 11 o'clock 
measuring 5 mm.  He also had small internal hemorrhoids but 
no bleeding, inflammation, or swelling.  Sphincter tone was 
normal.   

The veteran has occasionally sought VA outpatient treatment 
for rectal itching and has been found to have singular 
external hemorrhoids and several small, internal hemorrhoids.  
Nevertheless, the evidence (since the initial grant of 
service connection) simply does not reflect the frequent 
recurrences of large, thrombotic, or irreducible hemorrhoids 
manifested by excessive redundant tissue, such that would 
warrant a compensable rating under Diagnostic Code 7336.  In 
summary, the preponderance of the evidence reflects that an 
initial compensable rating is not warranted for hemorrhoids.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).
 
E.  Sleep apnea 

Asymptomatic sleep apnea, with documented sleep disorder 
breathing, warrants a noncompensable rating.  When there are 
symptoms of persistent daytime hypersomnolence, a 30 percent 
rating is warranted.  A 50 percent rating requires use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 100 percent rating is warranted 
when there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or if a tracheostomy is required.  
38 C.F.R. § 4.97, Diagnostic Code 6847.

When service connection for sleep apnea was originally 
granted by the July 1998 rating decision, the RO assigned an 
initial noncompensable rating under Diagnostic Code 6847.  By 
a November 2004 rating decision, the RO increased the rating 
to 50 percent, but only effective from January 17, 2002.  In 
accordance with Fenderson, the Board will consider whether a 
compensable rating was warranted prior to January 17, 2002, 
and whether a rating in excess of 50 percent is warranted 
beginning January 17, 2002.

1.  Prior to January 17, 2002

At a May 1998 VA examination, the veteran said that he began 
to have trouble with snoring and with waking himself a few 
years before.  He generally went to bed at 9:00 p.m. and 
awakened at 6:00 a.m.  He had undergone an overnight sleep 
polysomnography in August 1996 which revealed a sleep 
efficiency of 83 percent and a minimum oxygen saturation of 
91 percent.  He was diagnosed as having mild positional 
obstructive sleep apnea and some periodic limb movements of 
sleep.  Following the examination, the impression was very 
mild obstructive sleep apnea.  

In a July 1999 statement, the veteran wrote that he was 
unable to live with anyone due to his snoring, which he 
described as unbearable.  He said he awakened himself in the 
night from snoring, that he was ashamed to snooze in a public 
place because he would snore the minute he dozed off.  

The veteran was seen at a VA sleep disorders diagnostic 
center in September 1999.  He reported (in pertinent part) 
that over the course of five days that month, he had dozed 
off for one hour each day.  He said he was always tired 
during the early mornings and that he would doze off while in 
front of the computer in the mornings and usually from about 
2 to 3 p.m. 

During a September 1999 VA outpatient visit, the veteran 
reported that he had been snoring for ten years.  He said he 
would go to bed at 10 p.m., and that it would take him about 
10 minutes to fall asleep.  He said he would awaken two to 
three times during the night to use the bathroom, and that he 
would remain awake each time for approximately 30 minutes.  
At an October 1999 psychiatric outpatient visit, the veteran 
complained of multiple awakenings during the night and an 
inability to fall back asleep for one to two hours.  He said 
he woke early in the morning, and could not go back to sleep.  
He said he felt tired and sleepy during the day, no matter 
how he slept the night before.  

In a November 1999 letter, a physician affiliated with the VA 
sleep disorders clinic noted that the veteran complained of 
snoring and daytime sleepiness, and rated himself as severely 
sleepy on the Epworth sleepiness scale.  Sleep efficiency (as 
measured in November 1999) was reduced to 75 percent.  Stage 
1 (slight sleep) was a little elevated; stage 2 sleep was 
elevated; and stages 3 and 4 (deep sleep) were reduced, as 
was REM sleep.  Respirations revealed 1 apnea and 5 hypopneas 
per hour of sleep.  According to the physician, these numbers 
were in the normal range of less than 5 apneas or 10 apneas 
and hypopneas combined per hour of sleep.  He snored for 
about 65 percent of his time asleep.  There were no abnormal 
leg movements during sleep.  In summary, he was noted to be a 
primary snorer, possibly with upper airway resistance 
syndrome.  According to the physician, snoring was not 
clearly a medical problem but could be associated with 
causing daytime sleepiness.  The veteran was advised to avoid 
sleeping on his back, avoid depressants, diet to lose all 
excess weight, and consider an all-night CPAP evaluation and 
otolaryngology evaluation.  

At a January 2000 outpatient visit, the veteran denied any 
nighttime complaints or daytime sleepiness.  He did not wish 
to pursue therapy for snoring at present.  He continued to 
seek outpatient treatment for snoring in February and May of 
2000.  

In a June 2000 statement, the veteran wrote that problems 
sleeping at night made it difficult for him to remain awake 
during the day.  This concerned him because he had to drive 
to and from work.  He reportedly recently blacking out for 
few seconds while driving and while in the workplace.  

The veteran underwent a battery of tests at the VA sleep 
clinic in October 2000, but no summarizing report was 
prepared.  During a November 2000 VA outpatient visit, he 
reported that his sleep was disjointed mainly due to an 
erratic work schedule.  He felt that medication had helped 
keep him more awake and alert throughout the day.  During a 
July 2001 VA outpatient visit, the veteran reported that 
sleep could be problematic with working nights. 

For the period prior to January 17, 2002, the veteran 
unquestionably had reduced night time sleep efficiency, as 
confirmed by the VA sleep study of November 1999.  He also 
made numerous outpatient complaints of daytime sleepiness 
(although the Board acknowledges that in January 2000 he 
indicated that daytime sleepiness was not a problem and that 
in November 2000, he stated that medication was helping him 
stay awake during the day).  Nevertheless, his repeated 
complaints, combined with the VA sleep examiner's November 
1999 conclusion that the veteran was a primary snorer and 
that snoring could cause daytime sleepiness, effectively 
confirms that the veteran had persistent daytime 
hypersomnolence.  He is therefore entitled to a 30 percent 
rating for sleep apnea for the period prior to January 17, 
2002.  There is no evidence, however, that he used a 
breathing assistance device such as a CPAP machine during 
this period (this was not clinically confirmed until an 
outpatient visit on January 17, 2002).  Therefore, a 50 
percent rating is not warranted under Diagnostic Code 6847 
prior to January 17, 2002.



2.  Beginning January 17, 2002

On January 17, 2002, the veteran was seen at a VA Prosthetic 
CPAP clinic.  It was noted that he appeared to be compliant 
with CPAP therapy.  He stated that for the prior four months 
he had been using the CPAP therapy every night for the 
duration of sleep with alleviation of sleep apnea symptoms 
and signs.  Prior to this, he had not been compliant with 
CPAP therapy due to external factors.  At the present 
appointment the veteran stated that he felt better, more 
alert, and increasingly active from CPAP therapy.  

In a March 2003 statement, the veteran wrote that a CPAP 
machine assisted his sleep but he could not use it if he had 
a headache.  He wrote that he often fell asleep while driving 
and would find himself driving on the wrong side of the road.  
He lived two hours from a VA medical facility and often had 
to pull over at rest stops to nap before arriving home.  He 
was embarrassed in public waiting rooms when he would fall 
asleep, begin to snore loudly, and be awakened and told so.  

At a November 2003 VA examination, the veteran complained of 
poor sleep, loud snoring, and adnexal spells.  He complained 
of related headaches in the morning and nocturia.  The 
veteran had been on a CPAP device (which helped somewhat), 
but it apparently complicated sleep by causing headaches in 
the middle of the night.  He was able to use this device 
usually four to five days a week.  However, he was presently 
homeless (living in a van) and he was unable to use the 
device unless he stayed with relatives.  At a March 2004 
examination, the veteran said he used his CPAP sporadically 
(three to four nights a week), and that it much improved the 
quality of his sleep.  

Nothing in these examination reports (or in any other medical 
records dated since January 17, 2002) indicate the veteran 
has had chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or needed a tracheostomy.  
Therefore, a rating in excess of 50 percent, beginning 
January 17, 2002, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

G.  Pterygium of the right eye

The veteran seeks an initial compensable rating for pterygium 
of the right eye, which is rated for loss of vision (if any).  
38 C.F.R. § 4.84a, Diagnostic Code 6034.  Field loss may be 
used as a basis to evaluate this disability, as well as 
impairment of visual acuity.  38 C.F.R. §§ 4.76, 4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  In 
rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the 
basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  38 
C.F.R. § 4.84a, Table V.  The percentage evaluation for 
impairment of central visual acuity is found from 38 C.F.R. § 
4.84a, Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a noncompensable rating is assigned.  Where vision 
in one eye is 20/50 (or is 20/70, or 20/100) and vision in 
the other eye is 20/40, a 10 percent rating is assigned.  38 
C.F.R. § 4.84a, Diagnostic Code 6079.

A 20 percent rating is assigned for vision in one eye of 
20/200 (or 15/200), when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077.

A 30 percent is assigned for vision in one eye of 10/200 (or 
5/200, or characterized by blindness, having only light 
perception), when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, and 
6077.

A 40 percent rating is assigned for anatomical loss of one 
eye, when corrected visual acuity in the other eye is 20/40.  
38 C.F.R. § 4.84a, Diagnostic Code 6066.

In this case, there is simply no evidence of any loss of 
visual acuity in the veteran's right eye that would 
correspond to a compensable rating.  At VA examinations in 
May 1998 and January 1999, the veteran's corrected vision was 
20/20 in both eyes.  
At a February 2000 eye examination, corrected right eye 
vision was 20/2+2 and corrected left eye vision was 20/15-1.  
At a September 2001 eye examination, corrected vision in both 
eyes was 20/20.  At a November 2001 eye examination, 
corrected right eye vision was 20/20-2, while corrected left 
eye vision was 20/25+2.  At an October 2003 eye examination, 
corrected vision in both eyes was 20/20.  

In addition to the medical findings pertaining to the 
veteran's visual acuity in both eyes, there is no evidence of 
any field loss.  Hence, there is no medical basis for 
assigning a compensable rating for the veteran's right eye 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for hypertension is denied.

An initial rating in excess of 10 percent for epididymitis is 
denied.

An initial rating in excess of 10 percent for plantar 
fasciitis of the right foot is denied.

An initial rating in excess of 10 percent for plantar 
fasciitis of the left foot is denied.

An initial rating in excess of 10 percent for post-operative 
meniscectomy of the left knee is denied.

An initial compensable rating for hemorrhoids is denied.
   
A rating of 30 percent, and no greater, for sleep apnea, 
prior to January 17, 2002, is granted.

A rating in excess of 50 percent for sleep apnea, beginning 
January 17, 2002, is denied.

An initial compensable rating for pterygium of the right eye 
is denied.


REMAND

The veteran seeks an initial compensable rating for 
adjustment disorder with depressed mood.  Documents submitted 
in February 2005 include a letter indicating that he was 
granted disability benefits from the SSA because of mood 
disorders.  A remand is unavoidable because VA has not 
attempted to get the (obviously relevant) records associated 
with this award of benefits.  

The most recent VA psychiatric examination was conducted in 
October 2003, over a year and a half ago.  By the time this 
case returns from remand, the report of this examination will 
be too dated to be considered contemporaneous.  A new 
examination should be scheduled and updated treatment records 
should be sought beforehand.      

Accordingly, the Board remands this case for the following:

1.  Request, from the SSA, the 
administrative decision(s), examination 
report(s), and other underlying medical 
records relied upon in determining 
whether the veteran was entitled to SSA 
benefits, as well as any records of 
subsequent reassessment.  Once obtained, 
permanently associate all documents with 
the claims folder.

2.  Furnish the veteran with the 
appropriate release-of- information forms 
and obtain copies of all VA and private 
medical records, pertaining to treatment 
of any psychiatric symptoms since August 
2004 (the last time VA medical records 
were associated with the claims file), 
which have not been previously submitted.  

3.  Schedule a psychiatric examination.  
Send the claims folder to the examiner 
for complete review of the record prior 
to the examination.  Any testing deemed 
necessary should be conducted.  The 
examiner should describe the nature and 
severity of the veteran's service-
connected psychiatric disability, 
including in terms of any social 
impairment, effect on work efficiency, 
and ability to perform occupational 
tasks.  The examiner should express the 
appropriate Global Assessment of 
Functioning score for this disability, 
and explain why?

4.  Review the examination report upon 
receipt to ensure its adequacy.  If it is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

5.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with an supplemental 
statement of the case which summarizes 
the evidence and discusses pertinent 
legal authority.  Allow appropriate time 
for response.
 
Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, M21-1, Part IV, also directs expeditious 
handling of all cases remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


